Case 2:20-cv-00209-JPH-DLP Document 16 Filed 08/28/20 Page 1 of 2 PageID #: 138




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 BRANDON MOCKBEE,                   )
                                    )
                    Petitioner,     )
                                    )
                 v.                 )                           No. 2:20-cv-00209-JPH-DLP
                                    )
 BRANCHVILLE CORRECTIONAL FACILITY, )
                                    )
                    Respondent.     )

                      ENTRY ON PETITIONER'S PENDING MOTIONS

                               I. Motion for Enlargement for Time

        Mr. Mockbee's motion for enlargement of time, dkt. [12], is granted to the extent that he

 shall have through September 21, 2020, in which to file his response to the respondent's motion

 to dismiss at docket 10.

                                      II. Motion for Discovery

        Mr. Mockbee argues that he was not provided notice of the exhibits and evidence filed with

 the respondent's motion to dismiss in the discovery process and makes various discovery requests

 to the Court. Dkt. 14.

        "A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to

 discovery as a matter of ordinary course." Bracy v. Bramley, 520 U.S. 899, 904 (1997). Habeas

 corpus petitioners can conduct civil discovery "'if, and to the extent that, the judge in the exercise

 of his decision and for good cause shown grants leave to do so, but not otherwise.'" Id. (quoting

 Rule 6 of the Rules Governing § 2254 Cases). "Good cause" means that the petitioner must make

 specific allegations that demonstrate that there is good reason to believe that the petitioner may,

 through discovery, be able to garner sufficient evidence to entitle him to relief. Id. at 908-09. The

 respondent argues that Mr. Mockbee does not raise a viable claim for habeas relief because he has
                                                   1
Case 2:20-cv-00209-JPH-DLP Document 16 Filed 08/28/20 Page 2 of 2 PageID #: 139




 not completed the required second part of the administrative appeals process and therefore, has

 failed to exhaust his administrative remedies. Dkt. 10.

        The Court finds that Mr. Mockbee has not shown good cause for further supplementing the

 record in this case through his requested discovery. Mr. Mockbee will have the opportunity to

 respond to the respondent's motion to dismiss and present his arguments that he has exhausted his

 administrative remedies. He may file any exhibits or evidence supporting such arguments with

 his response. If this action proceeds further to the merits after resolution of the exhaustion issue,

 and the petitioner seeks additional evidence, he may renew his motion for discovery at that time.

 He is reminded, however, that "[d]iscovery in habeas corpus actions is extremely limited." Glascoe

 v. Bezy, 421 F.3d 543, 549 (7th Cir. 2005); see also Tabb v. Christianson, 855 F.3d 757, 763 (7th

 Cir. 2017) ("As a general rule, federal habeas petitions must be decided on state court records.").

 Accordingly, his motion for discovery, dkt. [14], is denied without prejudice.

 SO ORDERED.

Date: 8/28/2020




 Distribution:

 BRANDON MOCKBEE
 262691
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Marjorie H. Lawyer-Smith
 INDIANA ATTORNEY GENERAL
 marjorie.lawyer-smith@atg.in.gov



                                                  2
